Citation Nr: 1738181	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  10-45 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic upper respiratory infections with pleurisy.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a result of asbestos exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and daughter



ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to October 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In August 2015 the Veteran and his daughter testified at hearing before the undersigned Veterans Law Judge (VLJ).

In November 2015, the Board found that the Veteran had submitted new and material evidence in support of the claims on appeal and remanded the issues for additional development. 

In a December 2016 rating decision, the Appeals Management Center (AMC) granted the Veteran's claim for service connection for asbestosis.  As the benefit claimed has been granted, the issue is no longer on appeal.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) based on asbestosis has been raised by the record in a June 2017 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In November 2015, the Board remanded the issues on appeal for additional development.  As part of its remand, the Board directed the RO to afford the Veteran a VA examination to determine the etiology of any lung disorders.  The examiner was directed to provide an opinion as to the etiology of the Veteran's chronic upper respiratory infections with pleurisy, as well as to the etiology of the Veteran's COPD.  The examiner was also specifically directed to address the Veteran's lay claims regarding his ongoing problems with his lungs since service and the private medical opinion of Dr. J. Epstein.

The Veteran was afforded a VA examination in August 2016.  However, the examiner did not address the Veteran's claimed chronic upper respiratory infections or Dr. J.E.'s medical opinions regarding the etiology of such infections.

The Board notes that Dr. J.E. provided a medical opinion in August 2007 in which he opined that the Veteran had a history of exposure to bleach, dry cleaning fluids, and asbestos while in the Navy which "undoubtedly" contributed to the pathophysiology of the Veteran's chronic lung disease.  Dr. J.E. provided a second opinion in October 2015 in which he opined that the Veteran had been his patient for more than 20 years and suffered from COPD, asthmatic bronchitis, and frequent infections of the lungs (bronchitis and pneumonia), and opined that the recurrent infections began while the Veteran was stationed on the USS Shenandoah.

The Board further notes that the Veteran has had multiple diagnoses of pneumonia.  See, e.g., December 2008 private treatment record; December 2011 private treatment record; July 2012 private treatment record; and January 2013 private treatment record.  As well as multiple diagnoses of bronchitis, including chronic bronchitis.  See, e.g., December 2003 VA treatment record; March 2005 VA treatment record; April 2008 VA treatment record; December 2012 private treatment record; and March 2013 private treatment record.

Moreover, while the examiner opined that the Veteran's COPD was less likely than not related to two documented in-service lung infections, the examiner did not provide an opinion as to whether or not the Veteran's COPD was related to in-service asbestos exposure.

In light of the above, the Board finds a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.  

2.  After completing the development set forth above, forward the Veteran's claims file to an appropriate medical examiner for an addendum opinion.  The Veteran should be scheduled for another VA examination only if determined necessary.  

The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner. 

After a review of the record the examiner should offer his or her opinion as to the following inquiries:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's COPD is etiologically related to the Veteran's active service, to include in-service exposure to asbestos?

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's claimed chronic upper respiratory infections, to include bronchitis and pneumonia, which may not be present currently but were diagnosed during the appeal period (February 2009 to the present) are etiologically related to the Veteran's active service, to include in-service exposure to asbestos?

c) Is it at least as likely as not that the Veteran's COPD was caused or aggravated by his service-connected asbestosis?

d) Is it at least as likely as not that the Veteran's chronic upper respiratory infections were caused or aggravated by his service-connected asbestosis?

In rendering such opinions, the examiner should, at a minimum, specifically address the Veteran's lay claims regarding having ongoing problems with his lungs since service; the latency period between exposure to asbestos and developing lung disorders; and Dr. J.E.'s August 2007 and October 2015 etiological opinions, to include the relationship, if any between his in-service exposure to bleach, dry cleaning fluids, and asbestos, and his COPD/chronic upper respiratory infections.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


